In re: Moses DeVille, Jr. applying for writ of habeas corpus.
Writ refused. The showing made is insufficient to warrant the exercise of our original or supervisory jurisdiction.
BARHAM, J.,
is of the opinion the writ should be granted and assigns written reasons.
TATE, J.
No evidence was taken or transcribed at the hearing below. An evidentiary hearing is required by the present allegations, Kitchens v. Smith, 401 U.S. 847, 91 S.Ct. 1089, 28 L.Ed.2d 519 (1971). This should be held in state court, to prevent the disruptiqn of state judicial administration that will occur when state officials are forced to testify in a federal forum. See State ex rel. Walker v. Henderson, 259 La. 712, 252 So.2d 438 (1971).
DIXON, J., is of the opinion the writ should be granted.